DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed on June 9, 2020.
Claims 1-20 are pending.  Claims 1, 11, and 16 are independent claims.  

Priority
Applicant’s claim for the benefit of prior-filed provisional applications 62/914938 and 62/914939 under 35 U.S.C. 119(e) is acknowledged.  

Information Disclosure Statement
The information disclosure statement submitted on July 18, 2022, was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Reference character 316 in paragraph 115 on page 26 of the specification is not found in the drawings.  The time axis in Figure 3 was apparently mislabeled, as noted below.  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 314 has been used to designate both a trigger signal and a time axis in Figure 3 on page 3 of the drawings.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters 414, 416, and 418 in Figure 4 on page 4 of the drawings; reference character 500 in Figure 5A on page 5 of the drawings; reference character 520 in Figure 5B on page 6 of the drawings; reference character 550 in Figure 5C on page 7 of the drawings; and reference character 570 in Figure 5D on page 8 of the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) or amendment to the specification in compliance with 37 CFR 1.121(b) to correct the relevant deficiencies is required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
Claims 16-20 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.  Independent Claim 16 recites “[a] computer-readable medium,” which is not explicitly defined in the specification.  Paragraphs 159 and 213 of the specification suggest an intent by Applicant to include transitory media embodiments such as involving transmission within the scope of the claims.  Further, absent an explicit definition of a term provided by the specification, claim terms are given their ordinary and customary meaning to a person of ordinary skill in the art.  The state of the computing art recognizes the term “computer-readable medium” as encompassing both storage and transport media, such as transitory carrier wave signal media.  A machine-readable medium encompassing any mechanism for storing or transmitting information in a form readable via electrical, optical, acoustical or other forms of propagated signals (e.g., carrier waves, infrared signals, digital signals, etc.) encompasses transitory media and is considered non-statutory.  Dependent Claims 17-20 incorporate the deficiency.  As noted in Kappos, David J., Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010), these rejections may be overcome by addition of the term “non-transitory” to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 6 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of the claims recites the limitation “the configuration user interface of the first user device” in the claimed method and system respectively.  There is insufficient antecedent basis for this limitation in the claims.  
Note that the prior art analysis of relevant claims below is based on a most likely interpretation made in light of the above deficiencies. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 6-11, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alberton et al., U.S. Patent Application 2018/0268167 A1 (published Sep. 20, 2018) (hereinafter “Alberton”).
Regarding Claim 1, Alberton discloses a method (e.g., Alberton, Abstract and paras. 10, 25, 32, 37, and 39, describing processing user events of a platform), comprising:
Receiving, by a computing device and from a first user device, first information that identifies a group identifier for a first action object of a plurality of action objects (see, e.g., id., paras. 66 and 67 and Fig. 1A, describing and illustrating a high-level overview of part of a content processing system for processing content items of a social media platform [representing a service provider] in which events are provided as one or more real-time data streams to an index builder; para. 68 and Fig. 1A, describing and illustrating indexes or databases created within the index builder, describing embodiments in which an index is a bespoke database created for a user of the content processing system who wishes to submit queries to it such as a customer or is a shared index managed by a service provider; and paras. 73 and 74, describing embodiments in which the customer or service provider can set the parameters of an interaction filter and has the option to create a classifier defining classification rules for generating and attaching metadata in the form of tags of various types to the events before they are stored in the index);
Assigning, by the computing device, the group identifier to the first action object and to at least one other action object (see, e.g., id., para. 74, referring to individual pieces of metadata attached to the events as tags, which can include topic indicators, sentiment indicators, numerical scores, etc., and describing the customer or service provider being free to define tags as desired such as by rules based on simple keyword classification or using more advanced machine learning processing such as natural language recognition);
Transmitting, by the computing device and to a service provider, data that identifies the assignment of the group identifier to the first action object and to the at least one other action object (see, e.g., id., paras. 57 and 92-97 and Fig. 2, describing and illustrating a schematic block diagram of a computer system in which the content processing system can be implemented and describing and illustrating various computing devices transmitting information over a network; paras. 73 and 74, describing the customer or service provider setting classification rules and defining metadata tags to be added to events and describing the process of adding derived metadata tags to events as enrichment; and paras. 68, 73, and 76 and Fig. 1A, describing and illustrating the content processing system as comprising an interaction filter and a classification component that operate to add filtered and enriched events to the index [indicating classification rules and tags provided to or transmitted to the filtering and classification components of the content processing system]);
Receiving, by the computing device and from the service provider, second information that identifies events processed by the service provider (see, e.g., id., para. 78, describing embodiments in which the customer has created the index using custom rules such that it is held in the content processing system on behalf of the customer and the customer is permitted to run controlled queries on the index, which return aggregate information relating to content on a content publication platform; paras. 67-60 and Fig. 1A, describing and illustrating events received in real-time at the index builder of the content processing system as the corresponding social interactions take place such that the index is created in a recording process initialized by providing the interaction filter and which runs from the initialization to capture events from that point onwards as they occur in real-time until the customer or service provider chooses to suspend it; and para. 76, describing tags attached to events according to the customer’s bespoke definitions such that filtered and enriched events are stored in the index, which is populated over time as more events matching the interaction filter are received);
Identifying, by the computing device, which of the received events correspond to the group identifier (see, e.g., id., paras. 56 and 87-91 and Fig. 1B, describing and illustrating a schematic block diagram of a real-time filtering and aggregation component of the content processing system that implements steps to respond to a query with two stages of filtering to give a breakdown in response to that query; paras. 98 and 99 and Fig. 3, describing and illustrating a data processing system comprising the content processing system and describing and illustrating the content processing system as comprising a query handler; and paras. 108 and 109, describing the query handler as handling incoming queries submitted to the content processing system by querying users and describing embodiments in which a querying filter is defined in terms of any desired combination of user attributes, elements that specify user demographics, and/or tags, elements that specify particular content in terms of metadata tags);
Generating, by the computing device, a user interface configured to present elements that correspond to the identified events (see, e.g., para. 83, describing embodiments in which successive layers of query filters are applied to isolate a particular user demographic or a particular set of topics in response to a query and results are rendered graphically on a user interface in an intuitive manner); and
Providing, by the computing device, the user interface to the first user device for presenting a dashboard that includes the elements that correspond to the identified events (see, e.g., paras. 92 and 97 and Fig. 2, describing and illustrating the computer system as comprising querying users operating computer devices at which they can generate queries and submit them to the content processing system; para. 83, describing embodiments in which query results are rendered graphically on a user interface such as a dashboard; and para. 89 and Fig. 1B, describing and illustrating embodiments in which results are shown rendered in a graphical form on a user interface in the form of a dashboard such that results are represented as graphical information displayed on a display to the customer).
Regarding Claim 6, Alberton discloses the method of Claim 1, wherein the first information is received from a configuration user interface of the first user device (see, e.g., Alberton, para. 68, describing embodiments in which the index is a bespoke database created by a querying user such as the customer; paras. 73 and 74, describing a customer or service provider defining classification rules and metadata tags [representing a corresponding user interface in some form]; and paras. 92 and 97 and Fig. 2, describing and illustrating querying users operating computer devices at which they can generate queries and submit them to the content processing system).
Regarding Claim 7, Alberton discloses the method of Claim 1, wherein the service provider comprises an in-memory stitching engine (see, e.g., Alberton, paras. 124-126 and 128, describing a user-centered indexing architecture and describing embodiments in which events are grouped and maintained according to user by routing data by user to a designated node for a range of users and implementing a staged merging at each node in which new events are temporarily stored in a staging area of that node and a periodic process is implemented to sort the new data and merge it with the existing events already at that node.  Note that, without more, any merging of data can be viewed as representing in-memory stitching).
Regarding Claim 8, Alberton discloses the method of Claim 1, wherein the in-memory stitching engine is configured to stitch events corresponding to at least one of the first action object or the at least one other action object (see, e.g., Alberton, para. 128, describing embodiments in which new events are temporarily stored in a staging area of a node and a periodic process is implemented to sort the new data and merge it with the existing events already at that node; and paras. 68, 69, 75, and 76, describing bespoke databases or indexes and bespoke metadata tags defined by customers and added through enrichment; and para. 108, describing embodiments in which a querying filter is defined in terms of any desired combination of user attributes, elements that specify user demographics, and/or tags, elements that specify particular content in terms of metadata tags).
Regarding Claim 9, Alberton discloses the method of Claim 1, wherein the second information that identifies events processed by the service provider comprises event data that corresponds to at least one of the first action object or the at least one other action object (see, e.g., Alberton, para. 78, describing the customer creating the index using custom rules such that it is held in the content processing system on behalf of the customer and the customer is permitted to run controlled queries on the index, which return aggregate information relating to content on the content publication platform; paras. 67-60 and Fig. 1A, describing and illustrating events received and captured in real-time at the index builder; and para. 76, describing tags attached to events according to the customer’s bespoke definitions such that filtered and enriched events are stored in the index, which is populated over time as more events matching the interaction filter are received).
Regarding Claim 10, Alberton discloses the method of Claim 9, wherein the user interface is generated based at least in part on the first action object or the at least one other action object corresponding to the group identifier (see, e.g., Alberton, paras. 56 and 87-91 and Fig. 1B, describing responding to a query with two stages of filtering to give a breakdown in response to that query; and paras. 108 and 109, describing the query handler as handling incoming submitted queries and describing embodiments in which a querying filter is defined in terms of any desired combination of user attributes and/or tags).
Regarding Claim 11, Alberton discloses a system comprising one or more processors and a memory (see, e.g., Alberton, paras. 95, 129, 157, and 277) corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 15, Alberton discloses a system corresponding to the method of Claim 6.  The same rationale of rejection provided above is applicable.
Regarding Claim 16, Alberton discloses a computer-readable medium storing computer-executable instructions (see, e.g., Alberton, para. 52) corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 17, Alberton discloses a computer-readable medium corresponding to the method of Claim 7.  The same rationale of rejection provided above is applicable.
Regarding Claim 18, Alberton discloses a computer-readable medium corresponding to the method of Claim 8.  The same rationale of rejection provided above is applicable.
Regarding Claim 19, Alberton discloses a computer-readable medium corresponding to the method of Claim 9.  The same rationale of rejection provided above is applicable.
Regarding Claim 20, Alberton discloses a computer-readable medium corresponding to the method of Claim 10.  The same rationale of rejection provided above is applicable.

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Alberton in view of Tjiong, Ching Lung, U.S. Patent Application 2017/0236067 A1 (published Aug. 17, 2017) (hereinafter “Tjiong”).
Regarding Claim 2, Alberton teaches the method of Claim 1 as discussed above and further teaches the method further comprising generating, by the computing device, a configuration user interface configured to present the plurality of action objects for each of a plurality of applications (see, e.g., Alberton, para. 68, describing embodiments in which the index is a bespoke database created by a querying user such as the customer; paras. 73 and 74, describing s customer or service provider defining classification rules and metadata tags [representing a corresponding user interface in some form]; and para. 77, describing embodiments in which multiple indexes are created and tailored to different applications in whatever manner the service provider or customers desire).
However, although an application can be viewed as a workflow at least in the sense of comprising a task representing a sequence of processes, Alberton does not explicitly describe action objects for a plurality of workflows.
Tjiong teaches a method (see, e.g., Tjiong, Abstract, describing an analytic rule generation application integrated into an electronic customer technical support system to enable users to build custom analytic rules; and para. 30, describing a method of facilitating graphical construction of an analytic rule) comprising generating, by a computing device, a configuration user interface configured to present a plurality of action objects for each of a plurality of workflows (see, e.g., id., paras. 17 and 18, describing an interface routine that generates a toolbox region on a user display that displays one or more sources of various data, one or more sets of control flow or logic operations, and one or more output actions, and that generates a canvas workflow region on the user display; paras. 72 and 73 and Fig. 6, describing and illustrating an example graphical screen display displayed by the interface routine of a rule builder application that enables a user to create or define the logic or programming associated with a new analytic rule; and paras. 77 and 81 and Figs. 7-9, describing and illustrating screen displays associated with creating a particular rule in more detail including specifying output components or actions to be generated).
Alberton and Tjiong are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods comprising providing user interfaces comprising identifiers of action objects and with teachings directed toward event processing.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Alberton and Tjiong and implement a method comprising generating a configuration user interface configured to present a plurality of action objects for each of a plurality of workflows in order to more conveniently and efficiently allow for configuration of custom rules (see, e.g., Tjiong, paras. 6-13; and in view of the value of workflow customization well known in the art).
Regarding Claim 3, Alberton as modified by Tjiong teaches the method of Claim 2, wherein at least some of the plurality of workflows correspond to different respective applications executed on behalf of the first user device (see, e.g., Alberton, para. 77, describing embodiments in which multiple indexes are created and tailored to different applications in whatever manner the service provider or customers desire; and see also, e.g., Tjiong, para. 47 and Fig. 1, describing and illustrating a customer technical service or support center connected to various customer sites or locations execute any number of different process plant control, monitoring, and support applications; and para. 52, describing one or more rule builder applications enabling local engineers or other users to graphically create and test new analytic rules at different customer technical support centers).
Regarding Claim 4, Alberton as modified by Tjiong teaches the method of Claim 2, further comprising providing, by the computing device, the configuration user interface for presentation at the first user device (see, e.g., Alberton, para. 68, describing embodiments in which the index is a bespoke database created by a querying user such as the customer; and paras. 92 and 97 and Fig. 2, describing and illustrating querying users operating computer devices at which they can generate queries and submit them to the content processing system; and see also, e.g., Tjiong, para. 52, describing one or more rule builder applications enabling local engineers or other users to graphically create and test new analytic rules at different customer technical support centers).
Regarding Claim 5, Alberton as modified by Tjiong teaches the method of Claim 2, wherein the at least one other action object corresponds to a different workflow of the plurality of workflows from a first workflow of the plurality of workflows that correspond to the first action object (see, e.g., Alberton, para. 77, describing embodiments in which multiple indexes are created and tailored to different applications in whatever manner the service provider or customers desire; and paras. 68, 69, 75, and 76, describing bespoke databases or indexes and bespoke metadata tags defined by customers and added through enrichment; and see, e.g., Tjiong, para. 52, describing local creation and testing of new analytic rules at different customer technical support centers.  One of ordinary skill in the art would have been motivated to implement a method in which different action objects correspond to different workflows under the same rationale as provided in the discussion of Claim 2 above).
Regarding Claim 12, Alberton as modified by Tjiong teaches a system corresponding to the method of Claim 2.  The same rationale of rejection provided above is applicable.
Regarding Claim 13, Alberton as modified by Tjiong teaches a system corresponding to the method of Claim 3.  The same rationale of rejection provided above is applicable.
Regarding Claim 14, Alberton as modified by Tjiong teaches a system corresponding to the method of Claim 5.  The same rationale of rejection provided above is applicable.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Dumitrescu et al., U.S. Patent Application 2012/0243028 A1 (published Sep. 27, 2012), teaching user interfaces for workflow generation based on rules; He et al., U.S. Patent Application 2018/0136987 A1 (published May 17, 2018), teaching methods of an event processing system in which similar events with corresponding identifiers are processed.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
9/26/2022



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174